OPINION — AG — ** PUBLIC OFFICIAL — DONATE SALARY — GIFT ** A DULY ELECTED OFFICIAL MAY 'NOT' WAIVE A PORTION OF THE SALARY SET BY LAW FOR HIS OR HER TERM OF OFFICE. HOWEVER, AN ELECTED OFFICIAL MAY DONATE HIS OR HER STATUTORILY PRESCRIBED SALARY IN THE FORM OF A GIFT TO HIS OR HER AGENCY OR DEPARTMENT PURSUANT TO 60 O.S. 381 [60-381], 60 O.S. 390 [60-390] AND 60 O.S. 383 [60-383], 60 O.S. 384 [60-384] (WAIVER, DONATION, ELECTED AND APPOINTED OFFICIALS, STATE AGENCIES) CITE: ARTICLE XXIII, SECTION 10, ARTICLE VI, SECTION 34 (JOHN D. ROTHMAN)